DETAILED ACTION

This action is in response to the application filed on 5/31/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10340797. Although the claims at issue are not identical, they are not patentably distinct from each other because:  	Claim 22 of the instant application states: A voltage regulator control integrated circuit having a peak current mode and a constant off-time mode, the voltage regulator control integrated circuit comprising: a sequential logic element having a set input lead, a reset input lead, and an output lead; a comparator circuit that supplies a reset signal RESET to the sequential logic element; a osc/one-shot circuit that supplies a set signal Claim 1 of Patent 10340797 states: A voltage regulator control integrated circuit having a valley current (VC) mode and a constant on-time (COT) mode, the voltage regulator control integrated circuit comprising: a sequential logic element having a set input lead, a reset input lead, and an output lead; a comparator circuit that supplies a set signal SET to the sequential logic element; a osc/one-shot circuit that supplies a reset signal RESET to the sequential logic element, wherein in the COT mode the reset signal RESET is a delayed one-shot pulse signal, and wherein in the VC mode the reset signal RESET is a free-running oscillating signal; a compensation signal generator circuit that supplies a compensation voltage signal V.sub.C to the comparator circuit, wherein in the COT mode the compensation voltage signal V.sub.C is an AC ground signal, and wherein in the V.sub.C mode the compensation voltage signal V.sub.C is a ramp signal; a current sense circuit that outputs a voltage signal V.sub.CURRENT indicative of a magnitude of a current, wherein the current sense circuit supplies the Claim 23 of the instant application states: The voltage regulator control integrated circuit of claim 22, further comprising: a mode control integrated circuit terminal MODE, wherein a signal received on the mode control integrated circuit terminal MODE determines whether the voltage regulator control integrated circuit operates in the constant off-time mode or in the peak current mode. 	Claim 2 of Patent 10340797 states: The voltage regulator control integrated circuit of claim 1, further comprising: a mode control integrated circuit terminal MODE, wherein a signal received on the mode control integrated circuit terminal MODE determines whether the voltage regulator control integrated circuit operates in the COT mode or in the VC mode. 	Claim 24 of the instant application states: The voltage regulator control integrated circuit of claim 22, wherein the voltage regulator control integrated circuit is hardwired so that it only operates in one of the constant off-time mode and the peak current mode. 	Claim 3 of Patent 10340797 states: The voltage regulator control integrated circuit of claim 1, wherein the voltage regulator control integrated circuit is hardwired so that it only operates in one of the COT mode and the VC mode. 	Claim 25 of the instant application states: The voltage regulator control integrated circuit of claim 22, wherein the comparator circuit generates an error and compensated error voltage signal VE-C by summing the error voltage signal VE and the compensation voltage signal Vc, wherein the comparator circuit comprises a Claim 4 of Patent 10340797 states: The voltage regulator control integrated circuit of claim 1, wherein the comparator circuit generates an error and compensated error voltage signal V.sub.E-C by summing the error voltage signal V.sub.E and the compensation voltage signal V.sub.C, wherein the comparator circuit comprises a comparator, wherein the error and compensated error voltage signal V.sub.E-C is supplied onto a first input lead of the comparator, and wherein the voltage signal V.sub.CURRENT is supplied onto a second input lead of the comparator. 	Claim 26 of the instant application states: The voltage regulator control integrated circuit of claim 22, wherein the current is a current flowing on the integrated circuit. 	Claim 5 of Patent 10340797 states: The voltage regulator control integrated circuit of claim 1, wherein the current is a current flowing on the integrated circuit. 	Claim 27 of the instant application states: The voltage regulator control integrated circuit of claim 26, wherein the current sense circuit comprises a circuit element taken from the group consisting of: a current sense resistor, a current mirror transistor, and a matched RC network. 	Claim 6 of Patent 10340797 states: The voltage regulator control integrated circuit of claim 5, wherein the current sense circuit comprises a circuit element taken from the group consisting of: a current sense resistor, a current mirror transistor, and a matched RC network.Claim 28 of the instant application states: The voltage regulator control integrated circuit of claim 22, wherein the error amplifier circuit comprises a reference voltage generator, a differential transconductance amplifier, and a compensation resistor, wherein the reference voltage generator is coupled to a first input lead of the differential transconductance amplifier, and wherein the compensation resistor is coupled to an output lead of the differential transconductance amplifier. 	Claim 7 of Patent 10340797 states: The voltage regulator control integrated circuit of claim 1, wherein the error amplifier circuit comprises a reference voltage generator, a differential transconductance amplifier, and a compensation resistor, wherein the reference voltage generator is coupled to a first input lead of the differential transconductance amplifier, and wherein the compensation resistor is coupled to an output lead of the differential transconductance amplifier. 	Claim 29 of the instant application states: The voltage regulator control integrated circuit of claim 28, further comprising: a feedback integrated circuit terminal FB, wherein a second input lead of the differential transconductance amplifier is coupled to receive a feedback signal from the feedback integrated circuit terminal FB. 	Claim 8 of Patent 10340797 states: The voltage regulator control integrated circuit of claim 7, further comprising: a feedback integrated circuit terminal FB, wherein a second input lead of the differential transconductance amplifier is coupled to receive a feedback signal from the feedback integrated circuit terminal FB. 	Claim 30 of the instant application states: The voltage regulator control integrated circuit of claim 22, wherein the compensation signal generator circuit is coupled to receive the free-running oscillating signal from the osc/one-shot circuit.Claim 9 of Patent 10340797 states: The voltage regulator control integrated circuit of claim 1, wherein the compensation signal generator circuit is coupled to receive the free-running oscillating signal from the osc/one-shot circuit. 	Claim 31 of the instant application states: The voltage regulator control integrated circuit of claim 22, wherein the compensation signal generator circuit comprises a ramp signal generator and a switch, wherein in the peak current mode the switch is switched to receive the ramp signal from the ramp signal generator and to output the ramp signal onto a switch output node, and wherein in the constant off-time mode the switch is switched to couple the switch output node to an AC ground node. 	Claim 13 of Patent 10340797 states: A voltage regulator control integrated circuit having a valley current (VC) mode and a constant on-time (COT) mode, the voltage regulator control integrated circuit comprising: a sequential logic element having a set input lead, a reset input lead, and an output lead; a comparator circuit that supplies a set signal SET to the sequential logic element; a osc/one-shot circuit that supplies a reset signal RESET to the sequential logic element, wherein in the COT mode the reset signal RESET is a delayed one-shot pulse signal, and wherein in the VC mode the reset signal RESET is a free-running oscillating signal; a compensation signal generator circuit that supplies a compensation voltage signal V.sub.C to the comparator circuit, wherein in the COT mode the compensation voltage signal V.sub.C is an AC ground signal, and wherein in the V.sub.C mode the compensation voltage signal V.sub.C is a ramp signal; a current sense circuit that outputs a voltage signal V.sub.CURRENT indicative of a magnitude of a current, wherein the current sense circuit supplies the voltage signal V.sub.CURRENT to the comparator circuit; and an error amplifier circuit Claim 32 of the instant application states: The voltage regulator control integrated circuit of claim 22, wherein the osc/one-shot circuit comprises a one-shot circuit, an oscillator, and a switch, wherein in the peak current mode the switch is switched to receive the free- running oscillating signal from the oscillator and to output the free-running oscillating signal onto a switch output node, and wherein in the constant off-time mode the switch is switched to receive a delayed one-shot pulse signal from the one-shot circuit and to output the delayed one-shot pulse signal onto the switch output node.	Claim 14 of Patent 10340797 states: A voltage regulator control integrated circuit having a valley current (VC) mode and a constant on-time (COT) mode, the voltage regulator control integrated circuit comprising: a sequential logic element having a set input lead, a reset input lead, and an output lead; a comparator circuit that supplies a set signal SET to the sequential logic element; a osc/one-shot circuit that supplies a reset signal RESET to the sequential logic element, wherein in the COT mode the reset signal RESET is a delayed one-shot pulse signal, and wherein in the VC mode the reset signal RESET is a free-running oscillating signal; a compensation signal generator circuit that supplies a compensation voltage signal V.sub.C to the comparator circuit, Claim 33 of the instant application states: The voltage regulator control integrated circuit of claim 22, further comprising: a high side switch HSS, wherein the high side switch HSS is operable to close and to supply a high side voltage onto a switching node SW; and a low side switch LSS, wherein the low side switch LSS is operable to close and to supply a low side voltage onto the switching node SW.	Claim 10 of Patent 10340797 states: The voltage regulator control integrated circuit of claim 1, further comprising: a high side switch HSS, wherein the high side switch HSS is operable to close and to supply a high side voltage onto a switching node SW; and a low side switch LSS, wherein the low side switch LSS is operable to close and to supply a low side voltage onto the switching node SW.   	Claim 34 of the instant application states: The voltage regulator control Claim 11 of Patent 10340797 states: The voltage regulator control integrated circuit of claim 1, further comprising: a high side switch HSS, wherein the high side switch HSS is operable to close and to supply a high side voltage onto a switching node SW; and a low side switch LSS, wherein the low side switch LSS is operable to close and to supply a low side voltage onto the switching node SW. 	Claim 35 of the instant application states: The voltage regulator control integrated circuit of claim 22, further comprising: a switching output integrated circuit terminal SW, wherein the sequential logic element outputs a switching output signal from the voltage regulator control integrated circuit via the switching output integrated circuit terminal SW. 	Claim 12 of Patent 10340797 states: The voltage regulator control integrated circuit of claim 1, further comprising: a switching output integrated circuit terminal SW, wherein the sequential logic element outputs a switching output signal from the voltage regulator control integrated circuit via the switching output integrated circuit terminal SW. 	Claim 36 of the instant application states: An integrated circuit having a peak current mode and a constant off-time mode, the integrated circuit comprising: an error amplifier circuit adapted to receive a feedback signal FB; a compensation signal generator circuit adapted to output a compensation voltage signal Vc, wherein the compensation voltage signal Vc is one of a ramp signal and an AC ground signal; a Claim 15 of Patent 10340797 states: An integrated circuit having a valley current (VC) mode and a constant on-time (COT) mode, the integrated circuit comprising: an error amplifier circuit adapted to receive a feedback signal FB; a compensation signal generator circuit adapted to output a compensation voltage signal V.sub.C, wherein the compensation voltage signal V.sub.C is one of a ramp signal and an AC ground signal; a comparator circuit adapted to receive an error voltage signal V.sub.E from the error amplifier circuit, and adapted to receive the compensation voltage signal V.sub.C from the compensation signal generator circuit; a osc/one-shot circuit adapted to output a reset signal RESET, wherein the reset signal RESET is one of a free-running oscillating Claim 37 of the instant application states: The integrated circuit of claim 36, further comprising: a mode control integrated circuit terminal MODE, wherein a signal received on the mode control integrated circuit terminal MODE determines whether the integrated circuit operates in the constant off-time mode or in the peak current mode. 	Claim 16 of Patent 10340797 states: The integrated circuit of claim 15, further comprising: a mode control integrated circuit terminal MODE, wherein a signal received on the mode control integrated circuit terminal MODE determines whether the integrated circuit operates in the COT mode or in the VC mode. 	Claim 38 of the instant application states: The integrated circuit of claim 36, wherein the integrated circuit is hardwired so that it only operates in one of the constant off-time mode and the peak current mode.	Claim 17 of Patent 10340797 states: The integrated circuit of claim 15, wherein the integrated circuit is hardwired so that it only operates in one of the COT mode and Claim 39 of the instant application states: The integrated circuit of claim 36, wherein the SET signal is the free-running oscillating signal if the integrated circuit is operating in the peak current mode, and wherein the SET signal is the delayed one-shot pulse signal if the integrated circuit is operating in the constant of-time mode. 	Claim 18 of Patent 10340797 states: The integrated circuit of claim 15, wherein the RESET signal is the free-running oscillating signal if the integrated circuit is operating in the VC mode, and wherein the RESET signal is the delayed one-shot pulse signal if the integrated circuit is operating in the COT mode. 	Claim 40 of the instant application states: The integrated circuit of claim 36, wherein the integrated circuit is hardwired to operate in the constant off-time mode, and wherein a ramp signal generator of the compensation signal generator circuit is disabled.	Claim 19 of Patent 10340797 states: The integrated circuit of claim 15, wherein the integrated circuit is hardwired to operate in the COT mode, and wherein a ramp signal generator of the compensation signal generator circuit is disabled. 	Claim 41 of the instant application states: The integrated circuit of claim 36, wherein the integrated circuit is hardwired to operate in the peak current mode, and wherein a one-shot circuit of the osc/one-shot circuit is disabled.	Claim 20 of Patent 10340797 states: The integrated circuit of claim 15, wherein the integrated circuit is hardwired to operate in the VC mode, and wherein a one-shot circuit of the osc/one-shot circuit is disabled. 	Claim 42 of the instant application states: A voltage regulator control circuit Claim 21 of Patent 10340797 states: A voltage regulator control circuit having a valley current (VC) mode and a constant on-time (COT) mode, the voltage regulator control circuit comprising: a sequential logic element that has a set state and a reset state; a comparator circuit that supplies a set signal SET to the sequential logic element; a osc/one-shot circuit that supplies a reset signal RESET to the sequential logic element, wherein in the COT mode the reset signal RESET is a delayed one-shot pulse signal, and wherein in the VC mode the reset signal RESET is a free-running oscillating signal; a compensation signal generator circuit that supplies a compensation voltage signal V.sub.C to the comparator circuit, wherein in the COT mode the . 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Zhang et al. (US 2017/0317587) discloses a switching regulator with improved efficiency and method thereof. 	Pan et al. (US 2013/0051089) discloses a frequency jittering control circuit and method for a PFM power supply. 	Bell et al. (US Patent 7307481) discloses a minimum synchronization frequency discriminator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838